DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because the only species recited that are commensurate in scope to claim 1, the parent claim, include Li0.34La0.55RuO3 and Li0.2Ca0.6Mn0.5Ni0.5O3.  The other species recited do not meet the claim requirements because they are either not perovskite compounds, do not include the requisite subcomponents, and/or do not include the requisite subcomponents in the correct amounts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation previously provided) in further in view of Asaoka et al. (JP 2016169145 A) (English machine translation provided herein).
Regarding claim 1, Jin discloses a cathode for a metal-air battery (Machine translation; air electrode for a lithium-air battery; [0012]), the cathode comprising: a mixed conductor (Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]).
Jin further discloses that the method of manufacturing the cathode comprises: mixing the mixed conductor, organic particles having a size of about 1 micrometer or greater (Machine translation; [0046]; polystyrene microspheres), a binder (Machine translation; [0046]; polyvinyl butyral resin), and a solvent (Machine translation; [0046]) to prepare a composition (Machine translation; [0046]); coating the composition on a substrate to provide a coated substrate (Machine translation; [0046]); and then thermally treating the coated substrate (Machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a mixed conductor ([00162]; Li0.30La0.57RuO3), organic particles having a size of about 1 micrometer or greater ([00162]; poly(styrene-b-divinylbenzene) block copolymer microspheres), a binder ([00162]; polyvinyl butyral resin), and a solvent [00162] to prepare a composition [00162]; coating the composition on a substrate [00163] to provide a coated substrate; and then thermally treating the coated substrate [00163].
Since Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein the cathode comprises first pores having a size of about 1 micrometer or greater, wherein an amount of the first pores is about 30 or greater, with respect to a total volume of pores in the cathode, and a total porosity of the cathode is about 50 percent or greater, based on a total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of Jin to have the claimed amount of first pores and total porosity because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Jin further discloses wherein the mixed conductor is a perovskite compound represented by Formula 5, Li0.27La0.58□0.15TiO3 (Jin; Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]):
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is La,
G1 is Ti, and  
x = 0.27 which is within the claimed range of 0.2<x≤0.5, y = 0.58 which is within the claimed range of 0.4<y≤0.7, x+y = 0.85 which is within the claimed range of 0<x+y<1, z = 1 which is within the claimed range of 0.8<z≤1.2, and δ = 0 which is within the claimed range of 0≤δ≤1.
Modified Jin further teaches that the same mixed conductor that is used in the cathode is also used in the solid electrolyte (Jin; Machine translation; [0044]-[0049]).
Jin does not disclose wherein G1 is at least one of Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Pb, Rh, Sn, V, Re, Ge, W, Zr, Mo, Nb, Ta, Hf, or Bi.
Asaoka teaches a solid electrolyte for an all-solid-state lithium battery (Machine translation; [0008]), the solid electrolyte comprising: a mixed conductor, wherein the mixed conductor is a perovskite compound (Machine translation; [0012]).  Asaoka also teaches wherein Ru is a substituent in a list of other elements (Machine translation; [0011]).
Asaoka further teaches that elements within the mixed conductor can be replaced with other elements as long as they belong to the same series on the periodic table (i.e. alkali metals, alkaline earth metals, transition metals, etc.) and/or close in proximity on the periodic table because it is expected that the replacement element will have a similar effect on the mixed conductor (Machine translation; [0030]).
Therefore, it would have been obvious for the skilled artisan to replace Ti in the mixed conductor of modified Jin with Ru as taught in Asaoka such that G1 is Ru to obtain Li0.27La0.58□0.15RuO3 since Ti and Ru are both transition metals and are close in proximity on the periodic table.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select Ru from the list of other elements disclosed in Asaoka and modify the mixed conductor of modified Jin by replacing Ti with Ru as taught by Asaoka because a similar effect on the mixed conductor would be expected.
Regarding claim 3, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]) (Asaoka; Machine translation; [0011], [0012], [0030]), that is used in the instant specification ([0090]-[0093]) and thus a similar electronic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an electronic conductivity of about 1 x 10-6 Siemens per centimeter or greater.
Regarding claim 3, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]) (Asaoka; Machine translation; [0011], [0012], [0030]), that is used in the instant specification ([0090]-[0093]) and thus a similar ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an ionic conductivity of about 1 x 10-8 Siemens per centimeter or greater.
Regarding claim 5, modified Jin discloses all the limitations of the cathode above and further discloses wherein the first pores have a size of 1 micrometer to 60 micrometers (Jin; Machine translation; [0046]; first pores limited based on thickness of the cathode) which is within the claimed range of about 1 micrometer to about 100 micrometers. 
Regarding claim 6, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; Machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the amount of the first pores is about 30 volume percent to about 95 volume percent, with respect to the total volume of pores in the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of first pores because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; Machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the total porosity of the cathode is about 70 percent to about 95 percent, based on the total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of total porosity because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Jin discloses all the limitations of the cathode above and further discloses wherein the cathode has a thickness of 60 micrometers (Jin; Machine translation; [0046]) which is within the claimed range of about 5 micrometers to about 100 micrometers.
Regarding claim 12, modified Jin discloses all the limitations of the cathode above and further discloses wherein G1 is Ru and δ is oxygen vacancy, Li0.27La0.58□0.15RuO3 (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]) (Asaoka; Machine translation; [0011], [0012], [0030]).
Regarding claim 13, modified Jin discloses all the limitations of the cathode above and further discloses wherein the mixed conductor is Li0.27La0.58□0.15RuO3 (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]) (Asaoka; Machine translation; [0011], [0012], [0030]).  Modified Jin further teaches that it is desirable to utilize a mixed conductor in order to obtain a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature (Jin; Machine translation; [0012]).
Although modified Jin does not explicitly disclose wherein the mixed conductor is the claimed Li0.34La0.55RuO3, the proportions of lithium and lanthanum in the Li0.27La0.58□0.15RuO3 mixed conductor taught by modified Jin are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the mixed conductor of modified Jin, which is substantially close to that of the instant claim, because the skilled artisan would expect the mixed conductors to have the same properties, i.e. providing for a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature.
Regarding claim 14, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]) (Asaoka; Machine translation; [0011], [0012], [0030]), that is used in the instant specification ([0090]-[0093]) and thus a similar oxidation potential should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an oxidation potential that is greater than an oxidation potential of carbon and a reduction potential that is less than a reduction potential of carbon.
Regarding claim 15, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li0.27La0.58□0.15RuO3 (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]) (Asaoka; Machine translation; [0011], [0012], [0030]), that is used in the instant specification ([0090]-[0093]) and thus a similar stability should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has a stability to being decomposed by an electrochemical reaction that is greater than a stability of carbon to being decomposed by an electrochemical reaction.
Regarding claim 16, modified Jin discloses all the limitations of the cathode above and further discloses a metal-air battery (Jin; Machine translation; a lithium-air battery; [0048]) comprising: the cathode (Jin; Machine translation; [0045]); an anode (Jin; Machine translation; [0048]); and an electrolyte (Jin; Machine translation; [0016]) disposed between the cathode and the anode (Jin; Machine translation; [0016]).
Regarding claim 17, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (Jin; Machine translation; [0012], [0014], & [0048]).
Regarding claim 18, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the anode comprises lithium (Jin; Machine translation; [0048]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Asaoka et al. (JP 2016169145 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Yokoyama et al. (US 20150118573 A1).
Regarding claim 4, modified Jin discloses all the limitations of the cathode above and further teaches wherein the same mixed conductor that is used in the cathode is also used in the solid electrolyte (Jin; Machine translation; [0044]-[0049]).
Modified Jin is silent wherein the mixed conductor has a particle size of about 10 nanometers to about 500 nanometers.
Yokoyama teaches a solid electrolyte material for a metal-air battery ([0106], Example 1; [0108]-[0113] and Example 2; [0114]); the solid electrolyte comprising: a mixed conductor [0090] (Fig. 3), and wherein the mixed conductor has a particle size of 200 nm [0108] which is within the claimed range of about 10 nanometers to about 500 nanometers because it exhibits high ionic conductivity [0041].
It would have been obvious to one of ordinary skill in the art the time the application was filed to utilize the particle size taught by Yokoyama for the particle size of the mixed conductor of the cathode of modified Jin because it is suitable for the intended purpose of forming a cathode for a metal-air battery exhibiting high ionic conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation previously provided) in further in view of Asaoka et al. (JP 2016169145 A) (English machine translation provided herein).
Regarding claim 1, Jin discloses a cathode for a metal-air battery (Machine translation; air electrode for a lithium-air battery; [0012]), the cathode comprising: a mixed conductor (Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]).
Jin further discloses that the method of manufacturing the cathode comprises: mixing the mixed conductor, organic particles having a size of about 1 micrometer or greater (Machine translation; [0046]; polystyrene microspheres), a binder (Machine translation; [0046]; polyvinyl butyral resin), and a solvent (Machine translation; [0046]) to prepare a composition (Machine translation; [0046]); coating the composition on a substrate to provide a coated substrate (Machine translation; [0046]); and then thermally treating the coated substrate (Machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a mixed conductor ([00162]; Li0.30La0.57RuO3), organic particles having a size of about 1 micrometer or greater ([00162]; poly(styrene-b-divinylbenzene) block copolymer microspheres), a binder ([00162]; polyvinyl butyral resin), and a solvent [00162] to prepare a composition [00162]; coating the composition on a substrate [00163] to provide a coated substrate; and then thermally treating the coated substrate [00163].
Since Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein the cathode comprises first pores having a size of about 1 micrometer or greater, wherein an amount of the first pores is about 30 or greater, with respect to a total volume of pores in the cathode, and a total porosity of the cathode is about 50 percent or greater, based on a total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of Jin to have the claimed amount of first pores and total porosity because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Jin further discloses wherein the mixed conductor is a perovskite compound (Jin; Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]) and teaches that the same mixed conductor that is used in the cathode is also used in the solid electrolyte (Jin; Machine translation; [0044]-[0049]).
Modified Jin does not disclose wherein the mixed conductor is represented by Formula 5:
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is at least one of La, Ce, Pr, Gd, Ca, Sr, or Ba,
G1 is at least one of Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Rh, Sn, V, Re, Ge, W, Zr, Mo, Nb, Ta, Hf, or Bi, and 
0.2<x≤0.5, 0.4<y≤0.7, 0<x+y<1, 0.8<z≤1.2, and 0≤δ≤1.
Asaoka teaches a solid electrolyte for an all-solid-state lithium battery (Machine translation; [0008]), the solid electrolyte comprising: a mixed conductor, wherein the mixed conductor is a perovskite compound represented by Formula 5, Li0.375□0.1875Sr0.427La0.011Zr0.25Ta0.75O3 (Machine translation; [0023], [0032]; Example 5; Li3/8□3/16Sr7(1-a)/16A7a/16Zr1/4Ta3/4O3, wherein A = La, a = 0.025, and □ = an atomic vacancy):
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is La and Sr,
G1 is Zr and Ta, and 
x = 0.375 which is within the claimed range of 0.2<x≤0.5, y = 0.438 which is within the claimed range of 0.4<y≤0.7, x+y = 0.813 which is within the claimed range of 0<x+y<1, z = 1 which is within the claimed range of 0.8<z≤1.2, and δ = 0 which is within the claimed range of 0≤δ≤1 because the mixed conductor has an improved conductivity and a reduced activation energy (Machine translation; [0029]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the mixed conductor of Asaoka for the mixed conductor of modified Jin because it has an improved conductivity and a reduced activation energy and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Jin discloses all the limitations of the cathode above and further discloses wherein the mixed conductor has an electronic conductivity of 2.4x10-4 (Asaoka; Machine translation; [0032]; Example 5; σ total S/cm) which is within the claimed range of about 1x10-6 Siemens per centimeter or greater.
Regarding claim 3, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li3/8□3/16Sr7(1-a)/16A7a/16Zr1/4Ta3/4O3 (Asaoka; Machine translation; [0032]; Example 5; wherein A = La, a = 0.025, and □ = an atomic vacancy), that is used in the instant specification ([0090]-[0093]) and thus a similar ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an ionic conductivity of about 1 x 10-8 Siemens per centimeter or greater.
Regarding claim 5, modified Jin discloses all the limitations of the cathode above and further discloses wherein the first pores have a size of 1 micrometer to 60 micrometers (Jin; Machine translation; [0046]; first pores limited based on thickness of the cathode) which is within the claimed range of about 1 micrometer to about 100 micrometers. 
Regarding claim 6, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; Machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the amount of the first pores is about 30 volume percent to about 95 volume percent, with respect to the total volume of pores in the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of first pores because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; Machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), and therefore a substantially identical cathode would be expected to include wherein the total porosity of the cathode is about 70 percent to about 95 percent, based on the total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of total porosity because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Jin discloses all the limitations of the cathode above and further discloses wherein the cathode has a thickness of 60 micrometers (Jin; Machine translation; [0046]) which is within the claimed range of about 5 micrometers to about 100 micrometers.
Regarding claim 12, modified Jin discloses all the limitations of the cathode above and further discloses in another embodiment wherein the mixed conductor is a perovskite compound represented by Formula 5, Li0.375□0.1875Sr0.438Zr0.25Ru0.75O3 (Asaoka; Machine translation; [0011], [0012], [0023], [0032]; Example 1; Li3/8□3/16Sr7(1-a)/16A7a/16Zr1/4M3/4O3, wherein A = La or Ca, a = 0.000, M = Ru, and □ = an atomic vacancy):
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is Sr and Zr,
G1 is Ru selected from a list of other elements (Asaoka; Machine translation; [0011]), and 
δ is oxygen vacancy, x = 0.375 which is within the claimed range of 0.2<x≤0.5, y = 0.688 which is within the claimed range of 0.4<y≤0.7, x+y = 1.063 which is just outside the claimed range of 0<x+y<1, z = 0.75 which is just outside the claimed range of 0.8<z≤1.2, and δ = 0 which is within the claimed range of 0≤δ≤1 because the mixed conductor has an improved conductivity and a reduced activation energy (Asaoka; Machine translation; [0029]).
Although modified Jin does not explicitly disclose the claimed embodiment of the mixed conductor represented by Formula 5, the proportions of Sr, Zr, and Ru in the Li0.375□0.1875Sr0.438Zr0.25Ru0.75O3  mixed conductor taught by modified Jin are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select Ru out of a list of other elements as taught in Asaoka to be used in the mixed conductor of modified Jin and utilize this mixed conductor in the cathode of modified Jin,, which is substantially close to that of the instant claim, because the skilled artisan would expect the mixed conductors to have the same properties, i.e. having an improved conductivity and a reduced activation energy.
Regarding claim 14, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li3/8□3/16Sr7(1-a)/16A7a/16Zr1/4Ta3/4O3 (Asaoka; Machine translation; [0032]; Example 5; wherein A = La, a = 0.025, and □ = an atomic vacancy), that is used in the instant specification ([0090]-[0093]) and thus a similar oxidation potential should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has an oxidation potential that is greater than an oxidation potential of carbon and a reduction potential that is less than a reduction potential of carbon.
Regarding claim 15, modified Jin discloses all the limitations of the cathode above and further discloses a similar mixed conductor, Li3/8□3/16Sr7(1-a)/16A7a/16Zr1/4Ta3/4O3 (Asaoka; Machine translation; [0032]; Example 5; wherein A = La, a = 0.025, and □ = an atomic vacancy), that is used in the instant specification ([0090]-[0093]) and thus a similar stability should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently also discloses wherein the mixed conductor has a stability to being decomposed by an electrochemical reaction that is greater than a stability of carbon to being decomposed by an electrochemical reaction.
Regarding claim 16, modified Jin discloses all the limitations of the cathode above and further discloses a metal-air battery (Jin; Machine translation; a lithium-air battery; [0048]) comprising: the cathode (Jin; Machine translation; [0045]); an anode (Jin; Machine translation; [0048]); and an electrolyte (Jin; Machine translation; [0016]) disposed between the cathode and the anode (Jin; Machine translation; [0016]).
Regarding claim 17, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (Jin; Machine translation; [0012], [0014], & [0048]).
Regarding claim 18, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the anode comprises lithium (Jin; Machine translation; [0048]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Asaoka et al. (JP 2016169145 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Yokoyama et al. (US 20150118573 A1).
Regarding claim 4, modified Jin discloses all the limitations of the cathode above and further teaches wherein the same mixed conductor that is used in the cathode is also used in the solid electrolyte (Jin; Machine translation; [0044]-[0049]).
Modified Jin is silent wherein the mixed conductor has a particle size of about 10 nanometers to about 500 nanometers.
Yokoyama teaches a solid electrolyte material for a metal-air battery ([0106], Example 1; [0108]-[0113] and Example 2; [0114]); the solid electrolyte comprising: a mixed conductor [0090] (Fig. 3), and wherein the mixed conductor has a particle size of 200 nm [0108] which is within the claimed range of about 10 nanometers to about 500 nanometers because it exhibits high ionic conductivity [0041].
It would have been obvious to one of ordinary skill in the art the time the application was filed to utilize the particle size taught by Yokoyama for the particle size of the mixed conductor of the cathode of modified Jin because it is suitable for the intended purpose of forming a cathode for a metal-air battery exhibiting high ionic conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
The Applicant’s arguments filed on 5/2/2022 have been fully considered but they are not persuasive. 
The Applicant argues on P11 of the Applicant’s Remarks that Jin does not disclose the mixed conductor of amended claim 1.  
This argument is now moot because it does not apply to any of the combination of references being used in the current rejection.
The Applicant next argues on P11 of the Applicant’s Remarks that unexpected results were obtained using the mixed conductor of the instant specification. 
The Examiner respectfully disagrees.  The mixed conductors of Jin (Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]) and of Asaoka (Machine translation; [0023], [0032]; Example 5; Li3/8□3/16Sr7(1-a)/16A7a/16Zr1/4Ta3/4O3, wherein A = La, a = 0.025, and □ = an atomic vacancy) are similar to the mixed conductor of the instant specification ([0090]-[0093], Table 1; Li0.34La0.55RuO3) and thus a similar electronic conductivity and ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the improved electronic conductivity and ionic conductivity of the mixed conductor of the instant specification would have been expected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759